Citation Nr: 0212118	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2002).

3.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  He died in April 1998.  The appellant is the 
veteran's widowed spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the course of this appeal, the 
appellant requested that this matter be transferred to the 
Boise, Idaho, RO.  As such, the Boise RO has assumed 
jurisdiction of the appellant's claim for VA benefits.  

The RO, in pertinent part, denied entitlement to service 
connection for the cause of the veteran's death and DIC 
pursuant to the criteria of 38 U.S.C.A. §§ 1151 and 1318.  
The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (CAFC) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  

In that decision the CAFC directed VA to conduct explicit 
rule making which will either explain why certain regulations 
(38 C.F.R. § 3.322 and 38 C.F.R. § 20.1106) are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so they are consistent.  The temporary stay in 
the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claimant's case, will remain in effect pending 
the completion of the directed rule making.  Accordingly, the 
Board cannot proceed with this issue.  However, the Board 
will proceed on the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

In March 2001, the Board remanded this case to the RO for 
additional development and adjudicative actions.

In July 2001 the appellant provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In September 2001 the RO most recently affirmed the 
determination previously entered, and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal that can be obtained has 
been obtained.  In addition, VA has fulfilled its duty to 
assist the appellant in the development of all facts 
pertinent to these claims under both the new and the old 
criteria for the evaluation of claims before VA.  

2.  The veteran died in April 1998; the cause of death listed 
on his death certificate is cardiac arrest due to or as a 
result of coronary artery disease, myocardial infarction, and 
cocaine cardiomyopathy. 

3.  A cardiovascular disorder was not manifested in service 
or disabling to a compensable degree within one-year 
following the veteran's discharge therefrom, and is not shown 
to have been related to service.  

4.  The record contains no competent medical evidence that 
associates the veteran's treatment of his nonservice-
connected disabilities at a VA Medical Center (VAMC) in 1998 
with his death.  No competent medical evidence supports this 
claim. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1151, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show any form of 
cardiovascular disorder.  At his discharge evaluation in 
December 1970, the veteran's lung and chest were found to be 
normal.  

In a July 1992 rating determination, service connection for 
post-traumatic stress disorder (PTSD) was denied by the RO.  
This determination was not appealed by the veteran.  

Extensive medical records have been obtained by the RO, 
including medical records regarding treatment for nonservice-
connected disorders, including acute alcohol intoxication, 
alcohol dependence, a history of polysubstance dependence, 
substance-induced depression, and PTSD.  An outpatient 
treatment report dated in February 1998 indicates that 
testing had shown that the veteran's heart was in "very bad 
condition from years of drug abuse."  

The veteran underwent coronary artery bypass grafting on 
April 6, 1998.  On April 11, 1998, he was set to be 
discharged on the fifth postoperative day when he suffered a 
cardiac arrest.  Efforts at resuscitation did not succeed.  

The veteran died in April 1998; the cause of death listed on 
his death certificate is cardiac arrest due to, or as a 
consequence of, coronary artery disease and myocardial 
infarction, due to or as a consequence of cocaine 
cardiomyopathy.  It was indicated on the death certificate 
that tobacco use contributed to the veteran's death.  An 
autopsy was performed.  

The RO has undergone extensive efforts to obtain medical 
records in support of the appellant's claim, including 
obtaining the veteran's medical record from the VAMC.  None 
of these medical records relate the veteran's death to his 
service or any treatment of a service-connected or 
nonservice-connected disorder.  

In March 2001, the Board remanded this case to the RO in 
order to allow the appellant to present oral testimony before 
a hearing officer at the RO.  

At a hearing held before a Decision Review Officer at the RO 
in July 2001, it was noted that the veteran had open-heart 
surgery in April and had made a "remarkable recovery" for the 
first six days after his surgery.  On the seventh day he 
started to have difficulty breathing.  He became extremely 
lethargic and began sweating profusely.  When the appellant 
told a nurse, it was contended by the appellant that the 
nurse was very "whatever" about it.  The appellant contended 
that the nurses did not appear to be overly concerned.  The 
appellant also contended that the nursing staff did not deal 
properly or quickly enough with this problem.  

When specifically asked whether she had any medical evidence, 
the appellant responded in the negative.  The appellant's 
representative submitted written argument in April 2002.  


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-00.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The claim has been considered on the merits.  The 
appellant has not indicated that any available pertinent 
records remain outstanding.  

It is not in dispute that the veteran died of a cardiac 
arrest.  Consequently, there is no need to obtain a medical 
opinion on that matter.  Likewise, the extensive medical 
evidence obtained by the RO does not indicate a 
cardiovascular disease in service.  Hence, a medical opinion 
regarding a nexus between the veteran's death causing disease 
and service is also not indicated.  With regard to the issue 
of whether the veteran's treatment at the VAMC caused his 
death, extensive medical records obtained by the RO do not 
indicate such a finding.  Medical records instead clearly 
indicate that the heart condition was caused from years of 
drug abuse.  No medical evidence supports a determination 
that the veteran's treatment at the VAMC caused or aggravated 
a disorder that caused the veteran's death.  Consequently a 
medical opinion is not warranted because any such opinion 
would be based on pure speculation, not on the medical 
evidence of record. 

An autopsy was performed; however, it does not appear to be 
of record.  Based on a review of the record, there is no 
indication that this report would in any way support the 
appellant's claim.  The central contention of the appellant 
would not be supported by the autopsy report as the cause of 
the veteran's death is clearly reported within the current 
record.  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the U.S. Court of Appeals for Veterans 
Claims (CAVC) stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The Board finds no basis to remand this case once again for 
additional development.

Regarding the duty to notify, communications from the RO to 
the appellant, including the rating decision, the statement 
of the case, and the supplemental statement of the case have 
kept her apprised of what she must show to prevail in her 
claim and what evidence the RO has received.  One of the 
bases for the Board's remand of this case was the VCAA.  The 
appellant has also had the opportunity to testify before the 
RO.  These communications contain explanations of the type of 
evidence necessary to substantiate her claims as well as an 
explanation as to what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (1992).  In 
light of the efforts already made, further attempts at 
development are not justified.  


Cause of Death & DIC Pursuant to § 1151

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including cardiovascular-renal disease and diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38  U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See section 422(a) of PL 104-
204.  In pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

As the claim was filed following October 1, 1997, the Board 
will evaluate the appellant's case under the new criteria.

Regarding the appellant's own contention that the appellant's 
death was caused by a lack of treatment following his heart 
surgery, the CAVC has made clear that a lay party is not 
competent to provide evidence to matters requiring expertise 
derived from specialized knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495-5 (1994).  

The CAVC has consistently made clear that a lay person is not 
competent to render medical opinions regarding the etiology 
of disorders and disabilities and cannot diagnose medical 
conditions.  Such an opinion is entitled to no probative 
weight.  Cromley v Brown, 7 Vet. App. 376, 379 (1995).  
Consequently, the lay medical assertions to the effect that 
the veteran had some disability or aggravation of a 
disability as a result of VA treatment is neither competent 
nor probative of the issue in question.  While the appellant 
is competent to testify regarding the events that are alleged 
to have occurred, she is not competent to diagnose the 
etiology of the veteran's death or to determine that his 
death was the result of VA treatment.  

The Board has reviewed the extensive medical evidence 
obtained by the RO.  None of these medical records indicate 
that the veteran's death was caused by negligence on behalf 
of the VAMC.  

To prevail in her claim for service connection for the cause 
of the veteran's death, the appellant must have supporting 
evidence relating the veteran's death to service or to VA 
treatment.  There is nothing in the evidence of record that 
provides a basis for attributing the veteran's death to a 
disease or injury that was incurred in or aggravated by 
service.  In addition, extensive medical records obtained 
clearly indicate that the veteran's heart disorder was not 
related to treatment of this condition at the VAMC.  The 
February 1998 outpatient treatment report indicates that the 
veteran's heart was in very bad condition from years of drug 
abuse.  




No medical evidence would support the appellant's conclusion 
that the veteran's death was caused by failure of the VAMC to 
treat his condition.  There is absolutely no indication of 
carelessness, negligence, a lack of proper skill, an error in 
judgment, an event not reasonably foreseeable, or similar 
incidents of fault on the part of the VA in furnishing the 
hospital care or surgical treatment provided to the veteran.  

As there is no indication that the veteran's death was caused 
by VA treatment or his service and significant evidence to 
support the conclusion that this condition was caused by 
factors not associated with the veteran's service or with VA 
treatment, the claims must fail.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

